Title: To George Washington from Silas Talbot, 8 July 1782
From: Talbot, Silas
To: Washington, George


                  
                     Sir
                     Providence July 8th 1782
                  
                  Doubtless Your Excellency will remmember that in February eighty, I did myself the Honour to wait on You (in Company with Colo. Barton) at your Quarters in Morristown New Jersey.  The motives that induce’d us to trouble your Excellency at that time, was a hope we Entertaind that Your Honour would be pleas’d to Appoint us to some command in the Army, by which means We might have it in our power to gratify the great desire we had of further serving our Country in So Glorious a Cause.  Your Excellency manifested a desire to comply with our Request, but at the same time told us that it was impossible to annex us to any Regiment Without giveing offence, and as their was a greater Porportion of Officers than men, you could not give us any Employ agreable to our Rank, and Concluded with Observing that it was possible I might have some offers of an Armed Ship Either in publick or Private Employ, and if such should be the Case, You Rather advised me to imbrace the opportunity.  I then took my leave of Your Excellency and went on to Philadelphia, and as Humbly as Respectfully Petitiond Congress and the Board of Admiralty to give me Employ in the Navy, but was Very Politely informed that they Should be happy to have me in their service, but they had no Ships but ware Officerd, and they ware too poor to build more—being then disapointed in every expectation I resolvd to return to my Family, and on my way I took the Liberty to call at your Quarters with an intent to Request a Written Furlow, but Your Honour was absent on Some occation, and the scarsity of Forage compeled me to leave Camp and in August Following I excepted of the Command of the private armed Ship Genl Washington as a means to avoid the bad consequences and Shame which attends an Idle life, but unfortunately for me I was soon Captured by his Majestys Ship the Colloden, and after being confined for a While in the Provost New York, I was sent to England where I Was closely confined in Prison till last Decr.  on my Return to this place I was inform’d that my self and many Other Supernumerary officers was discharged from their Appointments in the Army.  I must Confess I think there was a degree of Propriety in the Order, but I could not see the Reason why a Very few inferior officers should be pointed out and dismist from pay especially as their are some (my self for one being wounded and have a ball in my body and another through my left Rist Which I Recd at Mud Island) who must Remain Crippled till death puts a final Period to their existence, and so many superior officers Retaind eaqually unservisable to the army and at home about their Necessary Employ.  However I dont pretend to say it is wrong.
                  The motives that induced me to Trouble Your Excellency with this is to Request that you will be pleas’d to indulge me with the Favor of a certificate amounting in Substance that You did Verbally give me liberty to gow into Sea Employ, but not till after I had made Frequent Applications to be Employ’d in the Army, this I want to make use of in acquiring my Wages, perhaps your Honour will Remmember that I made application For Employ accompanied by Genl Greene when head Quarters was at White marsh, and again in Jersey the Second day after the action of monmoth, as well as at Morristown.  I have allso to beg that your Excellency will pardon the Liberty I have taken in Troubleing you with this long and Tedious appistle, and which I am induced to hope will be the Case, when You Reflect that this is the only time that I ever made use of similar fredom during the present war, I beg your Excellency will favour me with a letter, and the certificate which will be esteemd a Great Honour Done on Sir Your Excellency’s most Obedient And most humble Servt
                  
                     Silas Talbot
                  
               